 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                                SOUTHERN DIVISION
13 APPLIED BUSINESS SOFTWARE,                        Case No. 8:17-cv-1627-CJC (JDEx)
   INC., a California Corporation;
14
15              Plaintiff,                           STIPULATED PROTECTIVE
                                                     ORDER
16        vs.
17 CITADEL SERVICING
   CORPORATION, a California
18 Corporation;
19
                Defendant.
20
21        WHEREAS, the Court has reviewed Plaintiff Applied Business Software
22 Inc.’s and Defendant Citadel Servicing Corporation’s stipulation regarding a
23 proposed protective order (Dkt. 26), and GOOD CAUSE appearing therefor,
24        IT IS HEREBY ORDERED THAT:
25 1.     PURPOSES AND LIMITATIONS:
26        Disclosure and discovery activity in this action are likely to involve
27 production of confidential, proprietary, or private materials and information for
28 which special protection from public disclosure and from use for any purpose other

                                                 1                      Case No. 8:17-cv-1627
                                     Stipulated Protective Order
 1 than prosecuting or defending this litigation may be warranted. Such confidential,
 2 proprietary or private materials and information consist of, among other things,
 3 confidential commercial, business, financial, or technical information, including that
 4 relating to business practices, research, development, and information otherwise
 5 generally unavailable to the public, or which may be privileged or otherwise
 6 protected from disclosure under state or federal statutes, court rules, case decisions,
 7 or common law. Accordingly, to expedite the flow of information, to facilitate the
 8 prompt resolution of disputes over confidentiality of discovery materials, to
 9 adequately protect information the parties are entitled to keep confidential, to ensure
10 that the parties are permitted reasonable necessary uses of such material in
11 preparation for and in the conduct of trial, to address their handling at the end of the
12 litigation, and serve the ends of justice, a protective order for such materials and
13 information is justified in this matter. It is the intent of the parties that materials and
14 information will not be designated as confidential for tactical reasons and that
15 nothing be so designated without a good faith belief that it has been maintained in a
16 confidential, non-public manner, and there is good cause why it should not be part
17 of the public record of this case. This Order does not confer blanket protections on
18 all disclosures or responses to discovery, and the protection it affords from public
19 disclosure and use extends only to the limited information or items that are entitled
20 to confidential treatment under the applicable legal principles. As set forth in
21 paragraph 10.4, below, this Stipulated Protective Order does not entitle the parties to
22 this action to file confidential information under seal; Civil Local Rule 79-5 sets
23 forth the procedures that must be followed and the standards that will be applied
24 when a party seeks permission from the court to file material under seal.
25 2.      DEFINITIONS:
26         2.1    Challenging Party: A Party that challenges the designation of
27 information or items under this Order.
28         2.2    “CONFIDENTIAL” Information or Items: Information (regardless of

                                                   2                     Case No. 8:17-cv-1627
                                       Stipulated Protective Order
 1 how it is generated, stored or maintained) or tangible things that qualify for
 2 protection under Federal Rule of Civil Procedure 26(c).
 3         2.3    Counsel (without qualifier): Outside Counsel of Record and House
 4 Counsel (as well as their support staff).
 5         2.4    Designated House Counsel: House Counsel who seek access to
 6 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” information in this
 7 matter.
 8         2.5    Designating Party: A Party that designates information or items that it
 9 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
10 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”.
11         2.6    Disclosure or Discovery Material: All items or information, regardless
12 of the medium or manner in which it is generated, stored, or maintained (including,
13 among other things, testimony, transcripts, and tangible things), that are produced or
14 generated in disclosures or responses to discovery in this matter.
15         2.7    Expert: A person with specialized knowledge or experience in a matter
16 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
17 as an expert witness or as a consultant in this action, (2) is not a past or current
18 employee of a Party or of a Party’s competitor, and (3) at the time of retention, is
19 not anticipated to become an employee of a Party or of a Party’s competitor.
20         2.8    “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”
21 Information or Items: Extremely sensitive “Confidential Information or Items,”
22 disclosure of which to another Party or non-party would create a substantial risk of
23 serious harm that could not be avoided by less restrictive means.
24         2.9    House Counsel: Attorneys who are employees of a party to this action.
25 House Counsel does not include Outside Counsel of Record or any other outside
26 counsel.
27         2.10 Outside Counsel of Record: Attorneys who are not employees of a
28 party to this action but are retained to represent or advise a party to this action and

                                                  3                     Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 have appeared in this action on behalf of that party or are affiliated with a law firm
 2 which has appeared on behalf of that party.
 3         2.11 Party: Any party to this action, including all of its officers, directors,
 4 employees, consultants, retained experts, and Outside Counsel of Record (and their
 5 support staffs).
 6         2.12 Producing Party: A Party that produces Disclosure or Discovery
 7 Material in this action.
 8         2.13 Professional Vendors: Persons or entities that provide litigation
 9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
11 and their employees and subcontractors.
12         2.14 Protected Material: Any Disclosure or Discovery Material that is
13 designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL —
14 ATTORNEYS’ EYES ONLY”.
15         2.15 Receiving Party: A Party that receives Disclosure or Discovery
16 Material from a Producing Party.
17 3.      SCOPE:
18         The protections conferred by this Stipulation and Order cover not only
19 Protected Material (as defined above), but also (1) any information copied or
20 extracted from Protected Material; (2) all copies, excerpts, summaries, or
21 compilations of Protected Material; and (3) any testimony, conversations, or
22 presentations by Parties or their Counsel that might reveal Protected Material.
23 However, the protections conferred by this Stipulation and Order do not cover the
24 following information: (a) any information that is in the public domain at the time of
25 disclosure to a Receiving Party or becomes part of the public domain after its
26 disclosure to a Receiving Party as a result of publication not involving a violation of
27 this Order, including becoming part of the public record through trial or otherwise;
28 and (b) any information known to the Receiving Party prior to the disclosure or

                                                  4                     Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 obtained by the Receiving Party after the disclosure from a source who obtained the
 2 information lawfully and under no obligation of confidentiality to the Designating
 3 Party. Any use of Protected Material at trial shall be governed by a separate
 4 agreement or order.
 5 4.      DURATION:
 6         Even after final disposition of this litigation, the confidentiality obligations
 7 imposed by this Order shall remain in effect until a Designating Party agrees
 8 otherwise in writing or a court order otherwise directs. Final disposition shall be
 9 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
10 or without prejudice; and (2) final judgment herein after the completion and
11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
12 including the time limits for filing any motions or applications for extension of time
13 pursuant to applicable law.
14 5.      DESIGNATING PROTECTED MATERIAL:
15         5.1   Exercise of Restraint and Care in Designating Material for Protection:
16 Each Party that designates information or items for protection under this Order must
17 take care to limit any such designation to specific material that qualifies under the
18 appropriate standards. To the extent it is practical to do so, the Designating Party
19 must designate for protection only those parts of material, documents, items, or oral
20 or written communications that qualify — so that other portions of the material,
21 documents, items, or communications for which protection is not warranted are not
22 swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or
23 routinized designations are prohibited. Designations that are shown to be clearly
24 unjustified or that have been made for an improper purpose (e.g., to unnecessarily
25 encumber or retard the case development process or to impose unnecessary
26 expenses and burdens on other parties) expose the Designating Party to sanctions. If
27 it comes to a Designating Party’s attention that information or items that it
28 designated for protection do not qualify for protection at all or do not qualify for the

                                                  5                      Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 level of protection initially asserted, that Designating Party must promptly notify all
 2 other parties that it is withdrawing the mistaken designation.
 3         5.2   Manner and Timing of Designations: Except as otherwise provided in
 4 this Order (see, e.g., paragraph 5.2(a) below), or as otherwise stipulated or ordered,
 5 Disclosure or Discovery Material that qualifies for protection under this Order must
 6 be clearly designated before the material is disclosed or produced.
 7         Designation in conformity with this Order requires:
 8         (a)   For information in documentary form (e.g., paper or electronic
 9 documents, but excluding transcripts of depositions or other pretrial or trial
10 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
11 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” to each page that
12 contains protected material.
13         (b)   For testimony given in deposition or in other pretrial or trial
14 proceedings, that the Designating Party identify on the record, before the close of
15 the deposition, hearing, or other proceeding, all protected testimony and specify the
16 level of protection being asserted. When it is impractical to identify separately each
17 portion of testimony that is entitled to protection and it appears that substantial
18 portions of the testimony may qualify for protection, the Designating Party may
19 invoke on the record (before the deposition, hearing, or other proceeding is
20 concluded) a right to have up to 21 days to identify the specific portions of the
21 testimony as to which protection is sought and to specify the level of protection
22 being asserted. Only those portions of the testimony that are appropriately
23 designated for protection within the 21 days shall be covered by the provisions of
24 this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
25 the deposition or up to 21 days afterwards if that period is properly invoked, that the
26 entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
27 CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” Parties shall give the other
28 parties notice if they reasonably expect a deposition, hearing or other proceeding to

                                                  6                    Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 include Protected Material so that the other parties can ensure that only authorized
 2 individuals who have signed the “Acknowledgment and Agreement to Be Bound”
 3 (Exhibit A) are present at those proceedings. The use of a document as an exhibit at
 4 a deposition shall not in any way affect its designation as “CONFIDENTIAL” or
 5 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” Transcripts
 6 containing Protected Material shall have an obvious legend on the title page that the
 7 transcript contains Protected Material and the level of protection being asserted by
 8 the Designating Party. The Designating Party shall inform the court reporter of
 9 these requirements. Any transcript that is prepared before the expiration of a 21-day
10 period for designation shall be treated during that period as if it had been designated
11 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” in its entirety
12 unless otherwise agreed. After the expiration of that period, the transcript shall be
13 treated only as actually designated.
14         (c)   For information produced in some form other than documentary and for
15 any other tangible items, that the Producing Party affix in a prominent place on the
16 exterior of the container or containers in which the information or item is stored the
17 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
18 EYES ONLY.” If only a portion or portions of the information or item warrant
19 protection, the Producing Party, to the extent practicable, shall identify the protected
20 portion(s) and specify the level of protection being asserted.
21         5.3   Inadvertent Failures to Designate: If timely corrected, an inadvertent
22 failure to designate qualified information or items does not, standing alone, waive
23 the Designating Party’s right to secure protection under this Order for such material.
24 Upon timely correction of a designation, the Receiving Party must make reasonable
25 efforts to assure that the material is treated in accordance with the provisions of this
26 Order.
27 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS:
28         6.1   Timing of Challenges: Any Party may challenge a designation of

                                                  7                    Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 confidentiality at any time. Unless a prompt challenge to a Designating Party’s
 2 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
 3 unnecessary economic burdens, or a significant disruption or delay of the litigation,
 4 a Party does not waive its right to challenge a confidentiality designation by electing
 5 not to mount a challenge promptly after the original designation is disclosed.
 6         6.2   Meet and Confer: The Challenging Party shall initiate the dispute
 7 resolution process by providing written notice of each designation it is challenging
 8 and describing the basis for each challenge. The parties shall attempt to resolve
 9 each challenge in good faith and must begin the process by conferring directly (in
10 voice to voice dialogue; other forms of communication are not sufficient) within a
11 reasonable time following service of the written notice. In conferring, the
12 Challenging Party must explain the basis for its belief that the confidentiality
13 designation was not proper and must give the Designating Party an opportunity to
14 review the designated material, to reconsider the circumstances, and, if no change in
15 designation is offered, to explain the basis for the chosen designation. A
16 Challenging Party may proceed to the next stage of the challenge process only if it
17 has engaged in this meet and confer process first or establishes that the Designating
18 Party is unwilling to participate in the meet and confer process in a timely manner.
19         6.3   Judicial Intervention: If the Parties cannot resolve a challenge without
20 court intervention, either Party may file an appropriate motion under Civil Local
21 Rule 7 (and in compliance with Civil Local Rules 37 and/or 79-5, if applicable).
22 Any motion brought pursuant to this paragraph must be accompanied by a
23 competent declaration affirming that the movant has complied with the meet and
24 confer requirements imposed by the preceding paragraph. The burden of persuasion
25 in any such challenge proceeding shall be on the Designating Party. Frivolous
26 challenges and those made for an improper purpose (e.g., to harass or impose
27 unnecessary expenses and burdens on other parties) may expose the Challenging
28 Party to sanctions. All parties shall continue to afford the material in question the

                                                 8                    Case No. 8:17-cv-1627
                                     Stipulated Protective Order
 1 level of protection to which it is entitled under the Producing Party’s designation
 2 until the court rules on the challenge.
 3 7.      ACCESS TO AND USE OF PROTECTED MATERIAL:
 4         7.1    Basic Principles: A Receiving Party may use Protected Material that is
 5 disclosed or produced by another Party in connection with this case only for
 6 prosecuting, defending, or attempting to settle this litigation. Such Protected
 7 Material may be disclosed only to the categories of persons and under the conditions
 8 described in this Order. When the litigation has been terminated, a Receiving Party
 9 must comply with the provisions of paragraph 11 below. Protected Material must be
10 stored and maintained by a Receiving Party at a location and in a secure manner that
11 ensures that access is limited to the persons authorized under this Order.
12         7.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving Party may disclose any information or item designated
15 “CONFIDENTIAL” only to:
16                (a)   The Receiving Party’s Outside Counsel of Record in this action,
17 as well as employees of said Outside Counsel of Record to whom it is reasonably
18 necessary to disclose the information for this litigation;
19                (b)   The officers, directors, and employees (including House
20 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
21 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
22 (Exhibit A);
23                (c)   Experts (as defined in this Order) of the Receiving Party to
24 whom disclosure is reasonably necessary for this litigation and who have signed the
25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                (d)   The court and its personnel;
27                (e)   Court reporters and their staff, professional jury or trial
28 consultants, and Professional Vendors to whom disclosure is reasonably necessary

                                                  9                     Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 for this litigation, and who are contractually bound not to disclose such documents
 2 and information by the parties retaining them; and
 3               (f)    During their depositions, witnesses in the action to whom
 4 disclosure is reasonably necessary and who have signed the “Acknowledgment and
 5 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 6 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
 7 to depositions that reveal Protected Material must be separately bound by the court
 8 reporter and may not be disclosed to anyone except as permitted under this
 9 Stipulated Protective Order.
10               (g)    The author or recipient of a document containing the information
11 or a custodian or other person who otherwise possessed or knew the information.
12         7.3   Disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
13 ONLY” Information or Items: Unless otherwise ordered by the court or permitted
14 in writing by the Designating Party, a Receiving Party may disclose any information
15 or item designated “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”
16 only to:
17               (a)    The Receiving Party’s Outside Counsel of Record in this action,
18 as well as employees of said Outside Counsel of Record to whom it is reasonably
19 necessary to disclose the information for this litigation;
20               (b)    Designated House Counsel of the Receiving Party (1) who has
21 no involvement in competitive decision-making, (2) to whom disclosure is
22 reasonably necessary for this litigation, (3) who has signed the “Acknowledgment
23 and Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set
24 forth in paragraph 7.4(a)(1), below, have been followed;
25               (c)    Experts of the Receiving Party (1) to whom disclosure is
26 reasonably necessary for this litigation, (2) who have signed the “Acknowledgment
27 and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set
28 forth in paragraph 7.4(a)(2), below, have been followed;

                                                 10                  Case No. 8:17-cv-1627
                                     Stipulated Protective Order
 1               (d)    The court and its personnel;
 2               (e)    Court reporters and their staff, professional jury or trial
 3 consultants, and Professional Vendors to whom disclosure is reasonably necessary
 4 for this litigation, and who are contractually bound not to disclose such documents
 5 and information by the parties retaining them; and
 6               (f)    The author or recipient of a document containing the information
 7 or a custodian or other person who otherwise possessed or knew the information.
 8         7.4   Procedures for Approving or Objecting to Disclosure of “HIGHLY
 9 CONFIDENTIAL — ATTORNEYS’ EYES ONLY” Information or Items to
10 Designated House Counsel or Experts:
11         (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
12 Designating Party, a Party that seeks to disclose to Designated House Counsel any
13 information or item that has been designated “HIGHLY CONFIDENTIAL —
14 ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a
15 written request to the Designating Party that (1) sets forth the full name of the
16 Designated House Counsel and the city and state of his or her residence, and (2)
17 describes the Designated House Counsel’s current and reasonably foreseeable future
18 primary job duties and responsibilities in sufficient detail to determine if House
19 Counsel is involved, or may become involved, in any competitive decision-making.
20         (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
21 Designating Party, a Party that seeks to disclose to an Expert (as defined in this
22 Order) any information or item that has been designated “HIGHLY
23 CONFIDENTIAL — ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)
24 first must make a written request to the Designating Party that (1) identifies the
25 general categories of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
26 ONLY” information that the Receiving Party seeks permission to disclose to the
27 Expert, (2) sets forth the full name of the Expert and the city and state of his or her
28 primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies

                                                  11                    Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1 the Expert’s current employer(s), and (5) attaches the undertaking in the form of
 2 Exhibit A, attached hereto, signed by the Expert. A separate undertaking shall not
 3 be required for staff members working under the supervision of an Expert signing
 4 the undertaking. An Expert signing the undertaking, however, shall accept full
 5 responsibility for taking measures to ensure that staff members working under his
 6 supervision comply with terms of this Stipulated Protective Order.
 7         (b)   A Party that makes a request and provides the information specified in
 8 the preceding respective paragraphs may disclose the subject Protected Material to
 9 the identified Designated House Counsel or Expert unless, within 14 days of
10 delivering the request, the Party receives a written objection from the Designating
11 Party. Any such objection must set forth in detail the grounds on which it is based.
12         (c)   A Party that receives a timely written objection must meet and confer
13 with the Designating Party (through direct voice to voice dialogue) to try to resolve
14 the matter by agreement within seven days of the written objection. If no agreement
15 is reached, the Party seeking to make the disclosure to Designated House Counsel or
16 the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance
17 with Civil Local Rule 79-5, if applicable) seeking permission from the court to do
18 so. Any such motion must be accompanied by a competent declaration setting forth
19 the reasons that the disclosure is necessary and cannot be avoided by other means,
20 the reasons advanced by the Designating Party for its refusal to approve the
21 disclosure, and the parties’ efforts to resolve the matter by agreement (i.e., the extent
22 and the content of the meet and confer discussions). In any such proceeding, the
23 Party opposing disclosure to Designated House Counsel or the Expert shall bear the
24 burden of proving that the risk of harm that the disclosure would entail (under the
25 safeguards proposed) outweighs the Receiving Party's need to disclose the Protected
26 Material to its Designated House Counsel or Expert.
27 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
28         IN OTHER LITIGATION:

                                                  12                   Case No. 8:17-cv-1627
                                      Stipulated Protective Order
 1          If a Party is served with a subpoena or a court order issued in other litigation
 2 that compels disclosure of any information or items designated in this action as
 3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
 4 ONLY”, that Party must:
 5          (a)     Promptly notify in writing the Designating Party. Such notification
 6 shall include a copy of the subpoena or court order;
 7          (b)     Promptly notify in writing the party who caused the subpoena or order
 8 to issue in the other litigation that some or all of the material covered by the
 9 subpoena or order is subject to this Stipulated Protective Order. Such notification
10 shall include a copy of this Protective Order; and
11          (c)     Cooperate with respect to all reasonable procedures sought to be
12 pursued by the Designating Party whose Protected Material may be affected.1
13          If the Designating Party timely seeks a protective order, the Party served with
14 the subpoena or court order shall not produce any information designated in this
15 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
16 EYES ONLY” before a determination by the court from which the subpoena or
17 order issued, unless the Party has obtained the Designating Party's permission. The
18 Designating Party shall bear the burden and expense of seeking protection in that
19 court of its confidential material — and nothing in these provisions should be
20 construed as authorizing or encouraging a Receiving Party in this action to disobey a
21 lawful directive from another court.
22 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL:
23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24 Protected Material to any person or in any circumstance not authorized under this
25 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26
     1 The purpose of imposing these duties is to alert the interested parties to the existence of this
27 Protective Order and to afford the Designating Party in this case an opportunity to try to protect its
     confidentiality interests in the court from which the subpoena or order issued.
28

                                                        13                         Case No. 8:17-cv-1627
                                            Stipulated Protective Order
 1 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 2 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 3 persons to whom unauthorized disclosures were made of all the terms of this Order,
 4 and (d) request such person or persons to execute the “Acknowledgment and
 5 Agreement to Be Bound” that is attached hereto as Exhibit A.
 6 10.     MISCELLANEOUS:
 7         10.1 Right to Further Relief: Nothing in this Order abridges the right of any
 8 person to seek its modification by the court in the future.
 9         10.2 Right to Assert Other Objections: By stipulation to the entry of this
10 Protective Order, no party waives any Party's right it otherwise would have to object
11 to disclosing or producing any information or item on any ground not addressed in
12 this Stipulated Protective Order. Similarly, no Party waives any right to object on
13 any ground to use in evidence of any of the material covered by this Protective
14 Order.
15         10.3 Export Control: Disclosure of Protected Material shall be subject to all
16 applicable laws and regulations relating to the export of technical data contained in
17 such Protected Material, including the release of such technical data to foreign
18 persons or nationals in the United States or elsewhere. The Producing Party shall be
19 responsible for identifying any such controlled technical data, and the Receiving
20 Party shall take measures necessary to ensure compliance.
21         10.4 Filing Protected Material: Without written permission from the
22 Designating Party or a court order secured after appropriate notice to all interested
23 persons, a Party may not file in the public record in this action any Protected
24 Material. A Party that seeks to file under seal any Protected Material must comply
25 with Civil Local Rule 79-5. Protected Material may only be filed under seal
26 pursuant to a court order authorizing the sealing of the specific Protected Material at
27 issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
28 request establishing that the Protected Material at issue is privileged, protectable as

                                                 14                    Case No. 8:17-cv-1627
                                     Stipulated Protective Order
 1 a trade secret, or otherwise entitled to protection under the law.
 2 11.    FINAL DISPOSITION:
 3        Within 60 days after the final disposition of this action, as defined in
 4 paragraph 4, each Receiving Party must return all Protected Material to the
 5 Producing Party or destroy such material. As used in this subdivision, “all Protected
 6 Material” includes all copies, abstracts, compilations, summaries, and any other
 7 format reproducing or capturing any of the Protected Material. Whether the
 8 Protected Material is returned or destroyed, the Receiving Party must submit a
 9 written certification to the Producing Party (and, if not the same person or entity, to
10 the Designating Party) by the 60-day deadline that (1) identifies all the Protected
11 Material that was returned or destroyed and (2) affirms that the Receiving Party has
12 not retained any copies, abstracts, compilations, summaries or any other format
13 reproducing or capturing any of the Protected Material. Notwithstanding this
14 provision, Counsel are entitled to retain an archival copy of all pleadings, motion
15 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
16 deposition and trial exhibits, expert reports, attorney work product, and consultant
17 and expert work product, even if such materials contain Protected Material. Any
18 such archival copies that contain or constitute Protected Material remain subject to
19 this Protective Order as set forth in paragraph 4.
20        IT IS SO ORDERED.
21
22
     DATED: October 23, 2018            By:
23                                            JOHN D. EARLY
                                              United States Magistrate Judge
24
25
26
27
28

                                                 15                     Case No. 8:17-cv-1627
                                     Stipulated Protective Order
 1                                       EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I, ___________________________ [print or type full name], of
 4 _____________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California on October 23, 2018 in the case of Applied
 8 Business Software Inc. v. Citadel Servicing Corporation, Case No. 8:17-cv-1627. I
 9 agree to comply with and to be bound by all the terms of this Protective Order and I
10 understand and acknowledge that failure to so comply could expose me to sanctions
11 and punishment in the nature of contempt. I solemnly promise that I will not
12 disclose in any manner any information or item that is subject to this Protective
13 Order to any person or entity except in strict compliance with the provisions of this
14 Order. I further agree to submit to the jurisdiction of the United States District
15 Court for the Central District of California for the purpose of enforcing the terms of
16 this Protective Order, even if such enforcement proceedings occur after termination
17 of this action.
18 Date:         ________________________
19 City and State where sworn and signed:             ________________________
20 Printed Name:        ________________________
21 Signature:    ________________________
22
23
24
25
26
27
28

                                                 16                   Case No. 8:17-cv-1627
                                     Stipulated Protective Order
